Citation Nr: 1121127	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to January 1970.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the above issue was remanded by the Board in November 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in May 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2009 letter provided this notice to the Veteran.  

The Board observes that the May 2009 letter was sent to the Veteran prior to the June 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.  

In November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to provide an addendum etiological opinion that considered the Veteran's in-service noise exposure.  The requested addendum opinion having been obtained, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a compensation and pension (C&P) examination in June 2009 and a VA audiological opinion was later obtained in November 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the issue was previously remanded to obtain a new etiological opinion that considered the Veteran's in-service noise exposure.  In this regard, the Board finds that the November 2010 VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he is entitled to service connection for tinnitus caused by in-service noise exposure.  He contends that he first experienced ringing in his ears during service and that it has been constant since that time.  However, after careful consideration of the evidence of record, the Board finds that a preponderance of the evidence is against awarding service connection for tinnitus.

The Board notes, initially, that the Veteran did not complain of tinnitus during service.  In this regard the Board notes that the Veteran's May 1966 enlistment examination, to include the accompanying report of medical history, does not note any ear problems.  Likewise, the Veteran's December 1969 exit examination also lists the Veteran's ears as normal.  The Board does acknowledge that the Veteran's December 1969 report of medical history notes ear, nose, and throat problems, but there is no indication that the Veteran complained of tinnitus and the narrative explanation on that form indicates that the reference to throat trouble was that the Veteran had had strep throat six months earlier.  The Board further observes that the Veteran did seek medical treatment in May 1969 and August 1969 for, among other things, earaches; however despite the fact that the Veteran was seeking treatment for his ears with other symptoms, there is no indication that the Veteran complained of ringing in his ears at that time.  In fact, in May 1969 the Veteran was seen for earache and chills with possible high temperature; an assessment of strep throat was made.  In the August 1969 entry, the Veteran also complained of sore throat and sinus congestion in addition to an earache.  As such, there is no evidence of a diagnosis, treatment, or complaint in his service treatment records of tinnitus.  Thus, the more critical question turns upon whether claimed tinnitus is etiologically related to service.  With respect to the Veteran's claimed tinnitus, the Board acknowledges that the Veteran has been diagnosed with tinnitus.  Additionally, the Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Notwithstanding the foregoing, the Veteran's contentions, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons discussed below, the Board finds that the Veteran's assertions regarding the chronicity and continuity of tinnitus since service are not credible.

Initially, the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of tinnitus after service.  See 38 C.F.R. § 3.303(b) (2010).  As discussed herein, neither the service separation examination report, nor any post-service evidence shows any indication of tinnitus or complaints of ringing in the ears until April 2009 when the Veteran initiated his claim for service connection, approximately thirty-nine years after the Veteran left active military service.  This gap in the evidentiary record preponderates strongly against this claim on the basis of continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the June 2009 VA audiological examination the Veteran reported that his tinnitus was constant in both ears but was more prominent at night when there was no other competing noise.  The Veteran stated that he first noted ringing during active duty service, but felt that it had progressively worsened over time.  The Board acknowledges, and has no reason to doubt, the Veteran's assertion that he was exposed to acoustic trauma in service.  Indeed the Veteran worked as a high voltage electrician and an airfield light specialist where he was exposed to the jet engine noise such as that created by B-52 bombers.  Specifically the Veteran noted that Veteran was exposed to loud noise when an electrical power line transformer exploded after power was restored following an outage.  However, as noted above, the Board finds that contemporaneous evidence from the Veteran's military service which reveal no tinnitus on separation and no complaints of tinnitus during service to be far more persuasive than the Veteran's own recent assertions to the effect that he had tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the Veteran's unsupported conflicting assertions of onset now almost four decades past.  

In this case, no probative competent evidence exists of a relationship between currently diagnosed tinnitus and any continuity of symptomatology asserted by the Veteran.  The only evidence that the Veteran has submitted in support of his claim are his own assertions that his tinnitus is etiologically related to in-service noise exposure.  Indeed, the June 2009 VA examiner opined that it is not as least as likely as not that the Veteran's tinnitus is related to his military service.  As noted previously, the Board remanded the issue for another etiological opinion that considered the Veteran's in-service noise exposure.  In the November 2010 VA audiological opinion, the examiner noted that even 40 years after separation from service the Veteran does not exhibit hearing loss damage at ratable frequencies and there is no evidence in service or for almost four decades after of the Veteran complaining of tinnitus and it is reasonable to believe that the Veteran would have reported ringing in his ears.  As such, the examiner opined that given no mention of tinnitus in the service treatment records and given the presence of normal bilateral audiometric thresholds at separation and now, it is less likely than not that the Veteran's tinnitus is related to his active duty service.

In consideration of all of the above, the Board finds that the more probative evidence indicates that the Veteran's tinnitus is not the result of his active military service.  In this regard, while the Board notes that the Veteran is currently diagnosed with tinnitus, there is no indication that the Veteran complained of or was diagnosed with tinnitus while in active duty service.  Additionally, the Board acknowledges that the Veteran is competent to attest to having experienced ringing in his ears, however, as there is no contemporary medical evidence of record to corroborate and the only mention of tinnitus in the record occurs thirty-nine years after the Veteran's separation from active duty service, the Board finds that the Veteran's assertions that he has suffered from tinnitus since active duty service to be not credible.  As such the Board finds that service connection for tinnitus must be denied.

Finally, the Board acknowledges that the Veteran is competent to report symptoms of hearing loss and tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  Specifically, his hearing was determined to be normal upon separation, neither tinnitus nor a hearing loss disability for VA purposes was shown during service or within the initial post-service year, and the initial complaint of tinnitus for VA purposes was many years after service.  Such evidence is far more reliable than the Veteran's remote claims.  A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserts that he currently has tinnitus that has been present since service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, as noted above, the Board has accorded more probative value to the November 2010 VA opinion.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings and reliable principles.  In addition, the opinion is consistent with the contemporaneous evidence.

In summary, the competent and probative evidence establishes no tinnitus during service, normal hearing at separation, no tinnitus within the initial post service year, and a competent and probative opinion that tinnitus is not likely related to service, to include any noise exposure therein.  Rather, the competent evidence of record preponderates against a finding that the Veteran has tinnitus related to service or any incident thereof, and accordingly service connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


